Citation Nr: 1432990	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  00-12 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to a compensable initial disability rating for eczema.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.M. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to June 1989.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision and an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In March 2008, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 

Historically, an October 2008 Board decision, in part, denied the issues on appeal.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  The Court issued a memorandum decision in February 2011 and vacated the Board's decision with respect to the service connection claims, to include the issues currently on appeal.  

A July 2012 Board decision remanded the issues of entitlement to service connection for fibromyalgia, service connection for diabetes mellitus, entitlement to service connection for gastroesophageal reflux disease (GERD), entitlement to service connection for a disability manifested by chronic pain, entitlement to service connection for a disability manifested by atypical chest pain, entitlement to service connection for a skin disability, to include psoriasis, dermatitis, and eczema (subsequently recharacterized as entitlement to a skin disability other than eczema as service connection for eczema was granted by an August 2013 rating decision), and entitlement to service connection for arthritis of multiple joints, for additional development.  The issues were again remanded by the Board in December 2013 and have not been returned for appellate review at this time.  

The July 2012 Board decision also denied entitlement to service connection for residuals of a back injury, denied entitlement to service connection for residuals of an injury to the cervical spine, and denied entitlement to service connection for sleep apnea.  The Veteran appealed the July 2012 decision to the Court.  In a November 2013 memorandum decision, for which Judgment was entered on December 9, 2013, the Court partially vacated the July 2012 decision with respect to the denial of service connection for residuals of a back injury and the denial of service connection for residuals of an injury to the cervical spine.  The July 2012 Board decision as to the denial of entitlement to service connection for sleep apnea remains undisturbed.  The issues of entitlement to service connection for residuals of a back injury and entitlement to service connection for residuals of an injury to the cervical spine are, thus, before the Board for action consistent with the Court's memorandum decision.  The Board has recharacterized the issues as entitlement to service connection for a back disability and entitlement to service connection for a cervical spine disability as reflected on the title page.  

The August 2013 rating decision granted service connection for eczema and assigned a noncompensable rating, effective April 25, 2005.  The Veteran submitted a timely notice of disagreement in September 2013 and noted the noncompensable (0 percent) rating.  The filing of a notice of disagreement triggers the appellate process and the issue is properly listed on the title page. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the July 2012 Board decision, the issues of entitlement to service connection for residuals of a back injury and entitlement to service connection for residuals of a cervical spine injury were denied, in part, due to reliance on a February 2012 VA examination and opinions.  The February 2012 VA examiner reviewed the service treatment records and noted two separate motor vehicle accidents and a complaint after lifting.  The examiner opined that it was "less likely as not" that the Veteran's cervical and lumbar conditions were caused by or a result of the occurrence of whiplash from motor vehicle accident while in service or other intraservice conditions.  The rationale was that the Veteran had a history of head and neck injuries pre and post service and that the Veteran had long standing obesity and deconditioning.  The examiner also stated that there was no substantial evidence of extensive medical workup/evaluation for radicular symptoms and/or neuropathic conditions secondary to his whiplash injury.  

The Court's memorandum decision found that the Board erred in its reliance on the February 2012 VA medical examination report.  The Court cited that a VA examiner must support his conclusion with a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In the decision, the Court explained that the February 2012 VA examiner did not provide an adequate rationale for the negative nexus opinion.  Specifically, it was noted that the examiner did not acknowledge service treatment record entries on two separate occasions in January 1985 and November 1985 regarding low back pain.  In addition, the examiner did not discuss whether the Veteran's lifting drums of oil during service contributed to the current condition of his spine and did not discuss the significance, if any, of x-ray reports pertaining to the cervical and lumbar spines from 1997 and 1998.  

In light of the above, the Board finds that the Veteran must be provided a new VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The August 2013 rating decision granted service connection for eczema.  A noncompensable initial rating was assigned effective from April 25, 2005.  A timely notice of disagreement was received in September 2013, noting the assigned noncompensable (0 percent) disability rating.  The Veteran's representative also requested a RO hearing before a Decision Review Officer (DRO) on the matter.  The record does not reflect that the Veteran has been afforded a RO hearing before a DRO on the matter, nor that a Statement of the Case has yet been issued.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that in circumstances where a notice of disagreement is filed, but a Statement of the Case has not been issued, the Board must remand the issue to direct that a Statement of the Case be issued.  Accordingly, the issue of entitlement to a compensable initial disability rating for eczema is remanded for a DRO hearing and the issuance of a Statement of the Case, unless otherwise indicated.

Accordingly, the case is REMANDED for the following action:

1.  Unless otherwise indicated, schedule the Veteran for a RO hearing before a DRO on the issue of entitlement to a compensable initial disability rating for eczema.  (See September 2013 notice of disagreement.)

2.  Following completion of the above, if a RO hearing is held before a DRO on the issue of entitlement to a compensable initial disability rating for eczema, readjudicate the issue, and if the benefit sought is not granted, issue a Statement of the Case with respect to the issue of entitlement to a compensable initial disability rating for eczema.  The Veteran should be advised that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2013).  If the Veteran perfects the appeal as to this issue, all appropriate action must be completed.  

3.  Schedule the Veteran for a VA examination with an appropriately qualified examiner to determine the nature and etiology of the Veteran's cervical spine disability and back disability.  Any indicated tests and studies should be accomplished.  The claims file must be made available to the VA examiner for review and the examiner must indicate that the claims file was reviewed.  

Following an examination of the Veteran and a review of the claims file, the examiner must respond to the following:  

a.  Express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any cervical spine disability is related to or otherwise caused by active service.  

b.  Express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any back disability is related to or otherwise caused by active service.  

In providing the above opinions, the examiner must discuss the following:  

*The January 1989 Medical Evaluation Board report of medical examination.  

*The documented motor vehicle accidents during active service (April 1984 and September 1988).

*The January 1985 physical profile serial report for pain in left shoulder and lumbar strain.

*The Veteran's report of hurting his back following lifting heavy oil drums.  See November 1985 service treatment record entries.  

*The significance, if any, of the findings in the x-ray reports completed in 1997 and 1998.  

*The Veteran's reports of chronic pain since active service.  

A complete rationale must be provided for any opinion reached.  

4.  After the above development is completed and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, furnish the Veteran and his attorney a Supplemental Statement of the Case and return the case to the Board for review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


